EXHIBIT 10.1

 

TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement (this “Agreement”) is made and entered
into as of April 21, 2015 by and among E-World USA Holding, Inc., a Nevada
corporation (“Parent”), E-World Canada Holding, Inc., a corporation existing
under the laws of the Province of Ontario (“Purchaser”), Guo Yin (Wynn) Xie, an
individual resident in the Province of Ontario (“Xie”), Jian Long, an individual
resident in the Province of Ontario (“Long”), Hong Shu Zhu, an individual
resident in the Province of Ontario (“Zhu”), 2434689 Ontario Inc., a corporation
existing under the laws of the Province of Ontario (“XieCo”), 2434691 Ontario
Inc, a corporation existing under the laws of the Province of Ontario
(“LongCo”), 2434694 Ontario Inc., a corporation existing under the laws of the
Province of Ontario (“ZhuCo”), Prime Nutrisource Inc., a corporation existing
under the laws of the Province of Ontario (“Prime”), Nugale Pharmaceutical Inc.,
a corporation existing under the laws of the Province of Ontario (“Nugale”), and
Prime Nutrisource Inc., a New Jersey corporation (“Prime New Jersey”, and
together, with Parent, Purchaser, Xie, Long, Zhu, XieCo, LongCo, ZhuCo, Prime
and Nugale, the “Share Purchase Agreement Parties”) and shall be deemed
effective as of October 20, 2014. Capitalized terms used and not defined in this
Agreement shall have the meanings ascribed to such terms in the Share Purchase
Documents (as defined below).

 

A. The Share Purchase Agreement Parties are parties to that certain Share
Purchase Agreement, dated October 20, 2014, (the “Share Purchase Agreement”),
pursuant to which the Purchaser purchased all of the shares of the capital stock
of each of Prime, Nugale and Prime New Jersey from Xie, Long, Zhu, XieCo, LongCo
and ZhuCo in consideration of a deposit of CDN$2,000,000 (“Deposit”), the
issuance of a Promissory Note (as defined below) and the issuance of the
Consideration Stock (the “Share Purchase Transaction”)

 

B. In connection with the Share Purchase Transaction, certain of the Share
Purchase Parties entered into certain agreements as follows:

 

(i) Promissory Note, dated as of October 20, 2014, in the principal amount of
CDN$22,780,000 issued to Xie (as agent for the Vendors)(the “Promissory Note”);

 

(ii) Securities Pledge Agreement, dated as of October 20, 2014, between
Purchaser and Xie (as agent for the Vendors) (the “Pledge Agreement”);

 

(iii) Guarantee, dated as of October 20, 2014, between Prime and Xie (as agent
for the Vendors) (the “Prime Guarantee”);

 

(iv) Guarantee, dated as of October 20, 2014, between Nugale and Xie (as agent
for the Vendors) (the “Nugale Guarantee”);

 

(v) Guarantee, dated as of October 20, 2014, between Prime New Jersey and Xie
(as agent for the Vendors) (the “Prime New Jersey Guarantee”);

 

(vi) Security Agreement, dated as of October 20, 2014, between Prime and Xie (as
agent for the Vendors)(the “Prime Security Agreement”);

 

 
1


--------------------------------------------------------------------------------




 

(vii) Security Agreement, dated as of October 20, 2014, between Nugale and Xie
(as agent for the Vendors) (the “Nugale Security Agreement”);

 

(vii) Security Agreement, dated as of October 20, 2014, between Purchaser and
Xie (as agent for the Vendors) (the “Purchaser Security Agreement”);

 

(ix) Employment Agreement, dated as of October 20, 2014, by and among Prime,
Parent and Xie (the “Employment Agreement”);

 

(x) Non-Competition, Non-Solicitation and Confidentiality Agreement, dated as of
October 20, 2014, by and among Parent, Prime, Nugale and Xie (the “Non-Compete
Agreement”;

 

(xi) Support Agreement, dated as of October 20, 2014, between Parent and
Purchaser (the “Support Agreement”); and

 

(xii) Promissory Note, dated as of October 24, 2014, issued by Xie to Purchaser
(the “Working Capital Note”, and together with the Share Purchase Agreement, the
Promissory Note, the Pledge Agreement, the Prime Guarantee, the Nugale
Guarantee, the Prime New Jersey Guarantee, the Prime Security Agreement, the
Nugale Security Agreement, the Purchaser Security Agreement, the Employment
Agreement, the Non-Compete Agreement and the Support Agreement, the “Share
Purchase Documents”).

 

C. The Share Purchase Parties desire to, among other things, terminate the Share
Purchase Documents (and all other agreements and documents executed and
delivered in connection therewith) and provide for full releases, all as more
specifically set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals, the respective
covenants and agreements herein contained, and for other good and valuable
consideration, each to the other, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Return of Deposit. Concurrently with the execution of this Agreement by the
parties hereto, Xie shall pay to Parent, by wire transfer of immediately
available funds, the amount of CND$1,500,000.

 

2. Termination of Share Purchase Documents; Cancellation of Consideration Stock.
Each of the Share Purchase Documents, and all other agreements and documents
executed and delivered in connection therewith, are hereby terminated effective
as of October 20, 2014 and will be of no further force or effect, and, except as
set forth herein, all obligations and duties owed or required to be performed
thereunder are hereby irrevocably waived and released. In addition, each of the
Share Purchase Parties hereby acknowledges and agrees that the shares of
Consideration Stock are hereby cancelled and that none of Prime, Nugale, Prime
New Jersey or the Vendors has any right to or in any shares of Parent
Consideration Stock.

 

3. Resignations. Xie hereby resigns from all officer, director, employee and
other positions with Purchaser effective as of October 20, 2014. Dinghua Wang
hereby resigns from all officer, director, employee and other positions with
each of Prime, Nugale and Prime New Jersey effective as of October 20, 2014.

 

 
2


--------------------------------------------------------------------------------




 

4. Cooperation. To the extent required, each of Prime, Nugale, Prime New Jersey
and Xie agrees that it or he (as applicable) shall (a) promptly and timely
cooperate and take all action and provide all information, documents and other
items as may be requested by the Parent and/or its auditors in connection with
the Parent’s auditor’s financial review or audit of Prime, Nugale and Prime New
Jersey as may be required to be completed in connection with Parent’s filings
with the U.S. Securities and Exchange Commission, and (b) sign any and all
consents and representation letters as may be reasonably requested by the
Parent’s auditors in connection with the foregoing.

 

5. Release of Parent Releasees. Except with respect to the rights and
obligations of each of the parties to the Agreement created by or arising out of
this Agreement (collectively, the “Continuing Obligations”), each of Prime,
Nugale, Prime New Jersey and the Vendors, on behalf of itself, himself and
herself (as applicable) and the other Prime Releasees (as defined below), hereby
releases and forever discharges Parent, Purchaser and each of their respective
past, present and future officers, directors, shareholders, partners, agents,
employees, insurers, representatives, administrators, attorneys, affiliates,
related entities, successors and assigns (collectively, the “Parent Releasees”)
from any and all claims, demands, obligations, losses, causes of action, costs,
expenses, attorneys’ fees and liabilities whatsoever, whether based on contract,
tort, statutory or other legal or equitable theories of recovery, and whether
known or unknown, asserted or unasserted, which in any way are based upon, arise
out of or relate to any matter, cause or thing existing at any time prior to the
date hereof or anything done, omitted or suffered prior to the date hereof, in
each case in relation to the Share Purchase Documents and the transactions
contemplated thereby.

 

6. Release of Prime Releasees. Except with respect to the Continuing
Obligations, each of Parent and Purchaser, on behalf of itself and the other
Parent Releasees, hereby releases and forever discharges each of Prime, Nugale,
Prime New Jersey and the Vendors and each of their respective past, present and
future officers, directors, shareholders, partners, agents, employees, insurers,
representatives, administrators, attorneys, affiliates, related entities,
successors and assigns (collectively, the “Prime Releasees”) from any and all
claims, demands, obligations, losses, causes of action, costs, expenses,
attorneys’ fees and liabilities whatsoever, whether based on contract, tort,
statutory or other legal or equitable theories of recovery, and whether known or
unknown, asserted or unasserted, which in any way are based upon, arise out of
or relate to any matter, cause or thing existing at any time prior to the date
hereof or anything done, omitted or suffered prior to the date hereof, in each
case in relation to the Share Purchase Documents and the transactions
contemplated thereby.

 

7. Waiver of California Civil Code Section 1542. This Agreement shall be
effective as a full and final accord and satisfaction and mutual general release
of all released matters specified herein. In furtherance of this intention, each
of Parent and Purchaser on behalf of itself and on behalf of the other Parent
Releasees and each of Prime, Nugale and the Vendors, on behalf of itself,
himself or herself (as applicable) and on behalf of the other Prime Releasees
acknowledges that such party has been advised by its, his or her legal counsel
of, and is familiar with, Section 1542 of the Civil Code of the State of
California, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS, HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY IT, HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR”

 

 
3


--------------------------------------------------------------------------------




 

Except with respect to the Continuing Obligations, each of Parent and Purchaser
on behalf of itself and on behalf of the other Parent Releasees and each of
Prime, Nugale and the Vendors, on behalf of itself, himself or herself (as
applicable) and on behalf of the other Prime Releasees, hereby waives and
knowingly relinquishes any rights and benefits which such Beneficiary has or may
have under Section 1542 of the Civil Code of the State of California and any
similar law of any state in the United States or foreign country or province to
the fullest extent permitted by applicable law.

 

8. Release Carve-Out. The parties acknowledge and agree that the foregoing
releases do not apply to the Continuing Obligations.

 

9. Covenant Not to Sue. Each of Parent and Purchaser, on behalf of itself and on
behalf of the other Parent Releasees, on the one hand, and each of Prime, Nugale
and the Vendors, on behalf of itself, himself or herself (as applicable) and on
behalf of the other Prime Releases, on the other hand, hereby represents and
warrants that it, he or her (as applicable) has not filed or commenced, or
caused to be filed or commenced, and that it, he or her (as applicable) will not
file or commence, or cause to be filed or commenced, any action or proceeding
before any federal, state, foreign, provincial or local agency, court, or
arbitral body, with regard to the claims released hereby.

 

10. No Assignment. Each of the parties hereby represents and warrants that such
party has not heretofore assigned or transferred or purported to assign or
transfer to any person or entity all or any part of or any interest in any
claim, contention, demand or cause of action relating to any matter released
hereby. Each party hereto agrees to indemnify and to hold harmless the other
parties hereto against any claim, contention, demand, cause of action,
obligation and liability of any nature, character or description whatsoever,
including the payment of reasonable attorneys’ fees and costs, whether or not
litigation is commenced, which may be based upon or which may arise out of or in
connection with any such assignment or transfer or purported assignment or
transfer.

 

11. No Admission. Neither the execution nor the delivery of this Agreement by
any party nor the payment of any consideration by any party incident to this
Agreement is an admission of any wrongdoing or liability whatsoever on the part
of any party.

 

12. Non-Disparagement. Each of Parent and Purchaser hereby agrees that it will
not publicly or privately disparage any of the Prime Releasees or make any other
remarks that may harm the business interests of any of the Prime Releasees,
including, without limitation, making any remarks involving or referring to any
of the Prime Releasees’ products, services or business practices. Each of Prime
Nugale and the Vendors hereby agrees that it, he or she (as applicable) will not
publicly or privately disparage any of the Parent Releasees or make any other
remarks that may harm the business interests of any of the Parent Releasees,
including, without limitation, making any remarks involving or referring to any
of the Parebt Releasees’ products, services or business practices.

 

 
4


--------------------------------------------------------------------------------




 

13. Further Assurances. The parties shall, from time to time, promptly execute
and deliver such further instruments, documents and papers and perform such
further acts as may be necessary to carry out and effect the terms of this
Agreement.

 

14. Liability for other Releasees. Parent shall be responsible and liable for
any breach of this Agreement by Parent or any of the other Parent Releasees.
Prime and the Vendors shall be jointly and severally responsible and liable for
any breach of this Agreement by Prime and/or any of the Vendors or any of the
other Prime Releasees.

 

15. Miscellaneous Provisions.

 

(a) Successors and Assigns; Third Party Beneficiaries. This Agreement is binding
upon and shall inure to the benefit of the parties hereto and their respective
assignors, predecessors in interest, successors, assigns, heirs and personal
representatives. Except as set expressly set forth herein, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties to this Agreement and their respective successors and assigns, and the
Parent Releasees, the Prime Releasees, and their respective successors and
assigns, all of whom are intended to be, and are, third party beneficiaries of
this Agreement.

 

(b) Attorneys’ Fees. Should any party to this Agreement institute any action or
proceeding to enforce any provision hereof, or for damages by reason of any
alleged breach of any provision of this Agreement, or for a declaration of such
party’s rights or obligations hereunder, or for any other judicial remedy, the
prevailing party shall recover from the losing party all attorneys’ fees, costs
and expenses actually paid by the prevailing party to its attorneys for the
services rendered in any such action or proceeding.

 

(c) Waiver; Amendment. No provision in this Agreement may be waived unless in
writing signed by all parties to this Agreement. Waiver of any one provision
shall not be deemed to be a waiver of any other provision. This Agreement may be
modified or amended only by a written agreement executed and delivered by all of
the parties to this Agreement.

 

(d) Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, the
remaining provisions, and any partially invalid or unenforceable provisions, to
the extent valid and enforceable, shall nevertheless be binding and valid and
enforceable.

 

(e) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes any and all prior oral and written agreements and
understandings with respect to such subject matter. No party may rely on any
representation, warranty, condition, understanding or agreement of any kind with
respect to the subject matter hereof other than those contained herein.

 

 
5


--------------------------------------------------------------------------------




 

(f) Governing Law. This Agreement shall be governed by the laws of the State of
Nevada and the federal laws of the United Stated applicable therein, without
regard to conflict of laws principles.

 

(g) Counterparts. This Agreement may be executed and delivered (including,
without limitation, by email or other electronic transmission) in one or more
counterparts, each of which shall be deemed an original but all of which,
together, shall be deemed to constitute a single document.

 

(h) Advice of Counsel. Each party hereto acknowledges and represents that it has
read and understood the terms of this Agreement and that it has sought and
received the legal advice of its attorneys in connection with its execution of
this Agreement.

 

(i) Construction. When necessary herein, all terms used in the singular shall
apply to the plural, and vice versa; and the present tense shall include the
past and future tense, and vice versa. The language in all parts of this
Agreement shall in all cases be construed simply, according to its fair meaning,
and not strictly for or against any of the parties hereto. Without limitation,
there shall be no presumption against any party on the ground that such party
was responsible for drafting this Agreement or any part thereof.

 

[SIGNATURE PAGE TO FOLLOW]

 

 
6


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Termination and
Release Agreement as of the date first set forth above.

 

 

E-WORLD USA HOLDING, INC.         By: /s/ Dinghua Wang   Name: Dinghua Wang  
Title: Chief Executive Officer  

 

E-WORLD CANADA HOLDING, INC         By: /s/ Dinghua Wang   Name: Dinghua Wang  
Title: Chief Executive Officer  

 

/s/ Guo Yin (Wynn) Xie   GUO YIN (WYNN) XIE  

 

/s/ Jian Long   JIAN LONG  

 

/s/ Hong Shu Zhu   HONG SHU ZHU  

 

Termination and Release Agreement

Signature Page

 

 
7


--------------------------------------------------------------------------------




 

234689 ONTARIO INC.         By: /s/ Guo Yin (Wynn) Xie   Name: Guo Yin (Wynn)
Xie   Title: President, Secretary and Treasurer  

 

2434691 ONTARIO INC.         By: /s/ Guo Yin (Wynn) Xie   Name: Guo Yin (Wynn)
Xie   Title: President, Secretary and Treasurer  

 

2434694 ONTARIO INC.         By: /s/ Guo Yin (Wynn) Xie   Name: Guo Yin (Wynn)
Xie   Title: President, Secretary and Treasurer  

 

PRIME NUTRISOURCE, INC.         By: /s/ Guo Yin (Wynn) Xie   Name: Guo Yin
(Wynn) Xie   Title: President, Secretary and Treasurer  

 

NUGALE PHARMACEUTICAL, INC.         By: /s/ Guo Yin (Wynn) Xie   Name: Guo Yin
(Wynn) Xie   Title: President, Secretary and Treasurer  

 

PRIME NUTRISOURCE INC. (NEW JERSEY)         By: /s/ Guo Yin (Wynn) Xie   Name:
Guo Yin (Wynn) Xie   Title: President, Secretary and Treasurer  

 

Termination and Release Agreement

Signature Page

 

8

--------------------------------------------------------------------------------

